Case 2:20-cv-05736-MAK Document1 Filed 11/16/20 Page 1 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

M3 USA CORPORATION,
501 Office Center Drive Suite 410
Fort Washington, PA 19034

Plaintiff,

V. Case No.
KARIE HART,

83 Flatt Road

Shamong, New Jersey 08088

ATLAS PRIMARY, INC.
756 West Peachtree St. NW, Fourth Floor

Atlanta, Georgia 30308 JURY TRIAL DEMANDED

Nome ee ee ee ee ee Ne ee

Defendants.

COMPLAINT

Plaintiff M3 USA Corporation (“M3”), by and through its counsel, brings this action
against Karie Hart (“Hart”) and Atlas Primary, Inc. (“Atlas”) (collectively “Defendants”), and
hereby alleges as follows:

NATURE OF ACTION

L. This is an action arising from Hart’s former employment with M3, including the
breach of her restrictive covenants and duty of loyalty to M3 and subsequent post-employment
conduct, including misappropriation of M3’s trade secrets and confidential information for the

benefit of Atlas.
Case 2:20-cv-05736-MAK Document1 Filed 11/16/20 Page 2 of 27

PARTIES
2. Plaintiff M3 USA Corporation is a corporation organized under the laws of the

State of Delaware and maintains its principal place of business located in Commonwealth of

Pennsylvania.

3. Upon information and belief, Defendant Hart is a citizen and domiciliary of New
Jersey.

4, Upon information and belief, Defendant Atlas is a corporation organized under the

laws of the Delaware and headquartered in the State of Georgia.
JURISDICTION AND VENUE
5. Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331, as

this case arises under federal law and evokes a question of federal law.

6. Count I of the Complaint alleges violations of the Defend Trade Secrets Act, 18
ULS.C.A. § 1836.
7: The Court has supplemental jurisdiction over all remaining counts under 28 U.S.C.

§ 1367, as the remaining claims in the remaining counts form part of the same case or controversy.
8. Venue is proper in the Eastern District of Pennsylvania under 28 U.S.C. § 1391,
because the events that give rise to the claims herein substantially involve Hart’s former
employment with M3, which is headquartered in Fort Washington, Pennsylvania.
FACTS
9. M3 provides market research recruitment, data collection, and support services
primarily in the healthcare space in the US, Europe, and Asia, primarily doing business as M3

Global Research.
Case 2:20-cv-05736-MAK Document1 Filed 11/16/20 Page 3 of 27

10. M3 works with health care professionals and invites health care professionals to
participate in surveys and interviews. M3 provides research to market research agencies and
pharmaceutical companies.

11. Among other services, M3 provides qualitative and quantitative research, provides
recruitment services for healthcare providers, patients, caregivers, and consumers, as well as data
collection, face-to-face, telephone, and online surveys. M3 creates and maintains relationships
and panels of patients, caregivers, and general consumers.

12. Market research in the healthcare space is a highly competitive industry, with high
employee turnover between companies competing over the same clients and customers.

13. Companies reach out to various market research companies requesting bids and
quotes for specific projects.

14. M3 has confidential and proprietary formulas for calculating the potential costs of
projects, pricing, and bid amounts to compete for projects.

15. This information is not public information and the only people with access to this
type of information must sign non-confidentiality or non-disclosure agreements. This information
is housed on password protected networks, servers, and equipment.

16. There is substantial economic value to competitors in gaining information
regarding competitors’ bid amounts and other data to undercut competitor bids and win projects.

17. M3 hired Hart as an Inside Sales Manager on May 29, 2009, to start June 1, 2020.

18. On June 1, 2009, as a condition of her employment, Hart signed a Proprietary
Information and Inventions Agreement (“Hart PIIA”) with confidentiality provisions in which she
agreed that she would “hold in confidence and not disclose or, except within the scope of [her]

employment with Company, use any Proprietary Information.” Hart PITA § 2.
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 4 of 27

19, As part of her 2010 Commission Plan, Hart executed an agreement with M3
containing a Confidentiality and Non-Solicitation Agreement (“CNSA”). In exchange for the
commissions from her sales and access to valuable information related to the business that provides
M3 a competitive advantage, which is not generally known or easily learned by persons outside
the company, she agreed that at all times during her employment with M3 and after her
employment, that she would “hold all of the Company’s Trade Secrets and Proprietary Information
in a fiduciary capacity for the benefit of the Company and to safeguard all such Trade Secrets and
Proprietary Information. CNSA 2.

20. Hart agreed not to directly or indirectly disclose or use any such Trade Secret or
Proprietary information to any third person or entity outside of the company,” except in the good
faith performance of her duties. CNSA 4 2.

21. Hart also agreed that during the period of her employment and the one year period
following the termination of her employment for any reason, that she would not “contact, call
upon, encourage or solicit, on behalf of a Competitive Business . . . any existing or prospective
client or customer of the Company, who [she] serviced, or otherwise developed a relationship with,
as a result of [her] employment with the Company, nor will [she] attempt to divert or take away
from the Company the business or any such client or customer... .” CNSA 3.

22. The CNSA defines competitive business as “any enterprise engaged in developing,
selling or proving (via the internet or other means) health or wellness information, decision support
tools or services or applications and/or communications services, director or indirectly to
consumers, health or benefit plan members, employees or healthcare professionals, including but
not limited to products or services that provide information on diseases, conditions or treatments,

store health care information, assess personal health status . . .” or “any enterprise engaged in any
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 5 of 27

other type of business in which the Company is also engaged, or plans to be engaged, so long as
[she] was directly involved in such business or planned business on behalf of the company.”
CNSA ¥ 3.

23. Hart acknowledged that the restrictions were reasonably necessary to protect M3’s
legitimate interests, and that violation of the restrictions would result in immediate and irreparable
injury to M3. CNSA § 4. Hart further acknowledged that M3 would be entitled to immediate
relief, including a decree for specific performance, a temporary and permanent injunction,
equitable accounting of earnings, profits and other benefits arising from the violations. CNSA 4 4.

24, The CNSA included a tolling provision that the Restricted Period shall be extended
for a period of time equal to the period of time during which Hart breached the agreement.
CNSA 4 4.

25. The CNSA also included a blue pencil provision that in the event that the
confidentiality or non-solicitation clauses shall be deemed unenforceable as written, the court has
the authority to rewrite the restrictions to achieve its intent.

26. Furthermore, the CNSA required Hart to inform each new employer, prior to
accepting employment, of the existence of the CNSA and to provide the employer with a copy of
the CNSA (and any other restrictive covenant to which she was bound). CNSA 4 8.

27. During her employment with M3, M3 provided Hart with access to confidential and
proprietary information not available to the public and developed as a result of significant time
and expense of M3, such as customer lists, products, services, pricing, costs, profits, sales,
marketing and business plans, budgets, forecasts, non-public financial information, client
requirements, internally developed methods of customer solicitation, information assembled

relating to existing and prospective customers, arrangements with customers and suppliers, market
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 6 of 27

or market extensions, trade secrets, processes, know-how, methods of operation, software, and
documentation.

28. Around March 2014, M3 promoted Hart to Senior Account Manager and around
December 2014, M3 promoted Hart to a Vice President of Sales position.

29. As Vice President of Sales, Hart’s primarily oversaw two main accounts—the
BluePrint Research Group (“BluePrint”) account and the Adelphi Research (“Adelphi”) account,
with some other smaller accounts as well. The BluePrint account was almost exclusively overseen
by Hart and Hart was the primary contact for BluePrint on almost all facets of the projects.

30. On December 19, 2016, M3 signed a Market Research Master Services Agreement
(“MSA”) with BluePrint that M3 would provide various healthcare market research services to
BluePrint. This MSA has been amended various times between December 19, 2016, and
January 1, 2019.

31. M3 had a steady and increasing revenue stream with consistent sales from the
BluePrint account from 2016 to 2019.

32. On January 1, 2020, Indrani DasGupta (“DasGupta”), M3’s former Chief Revenue
Officer, resigned her employment with M3 to become the Chief Executive Officer of Atlas
Primary, Inc.

33. According to its website, Atlas is a healthcare primary research company that
provides clients with “expert healthcare data collection solutions.” It provides quantitative,
qualitative, custom solutions, and additional services such as survey programming, data and
reporting, and add-ons in the United States. Atlas has and continues to compete directly with M3,

providing the same or similar services to M3’s clients.
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 7 of 27

34. Within months of starting Atlas, DasGupta began poaching M3’s current
employees and clients.

35. As a former executive of M3, DasGupta was aware of the confidentiality and
restrictive covenant agreements that the company required its employees to sign.

36. On May 29, 2020, Savanah Haunert, a former M3 Project Manager III, submitted
her resignation and was immediately hired by Atlas as its Director of Market Research Operations
in violation of Haunert’s PI[A with M3. Haunert supported Hart’s work on the BluePrint account.

37. Additionally, upon information and belief, between February and June 2020,
DasGupta and Hart discussed Hart leaving M3 to join Atlas as well, and Hart’s plan to take the
BluePrint account with her to Atlas.

38. Prior to her resignation from M3 on July 30, 2020, Hart admitted to having already
sold a substantial amount of business for Atlas.

39. M3 began to experience a loss of BluePrint business prior to Hart’s resignation.
M3’s 2020 sales to BluePrint dropped significantly from their consistent 2017 to 2019 numbers.
Starting in April 2020, there was a substantial reduction in sales every month from April to July
2020, particularly when compared to April to July of 2019. Significantly, one of the most
substantial year-over-year reductions was in July 2020 — the month that Hart resigned her
employment with M3. From 2019 to 2020 to October 23, 2020, M3’s “win rate” for BluePrint
projects dropped by 7.69 percent and bid counts for projects were down by 42 bids, year-over-
year.

40. Additionally, bid counts from BluePrint began dropping in June 2020 and stayed
well below 2019 numbers though July 2020 and beyond. Not only did the number of BluePrint

bids drop in 2020, but the average quote count on BluePrint bids also dropped.
Case 2:20-cv-05736-MAK Document1 Filed 11/16/20 Page 8 of 27

41. At least some of this loss of business to BluePrint in the months prior to Hart’s
resignation was the result of BluePrint shifting its business from M3 to Atlas. For example, in
previous years M3 would provide BluePrint with a global bid for a particular pharmaceutical
company, which included samples in core markets, such as the US, EU5, Japan, and China. On
the other hand, in 2020, M3 was only asked to bid on a significantly more limited research sample
in Turkey, Korea, and Brazil. M3 was then approached by Atlas to support the US portion of the
sample, indicating that Atlas had won a substantial portion of that particular project.

42. On July 30, 2020, Hart resigned her employment with M3 to join Atlas. Hart’s last
day with M3 was July 31, 2020.

43. Upon information and belief, on or around August 1, 2020, Atlas hired Hart as a
Senior Vice President.

44, Prior to leaving M3, and in the days after, Hart misappropriated M3’s confidential
and proprietary information and trade secrets regarding BluePrint and potentially other clients
upon her departure.

45.  Hart’s Market Research system activity logs in the Market Research system showed
unusual and increased access to “partners,” “client,” and “clients” section of the site from February
to May 2020, from her username in the months immediately following DasGupta’s departure from
M3. This activity was significantly increased from her previous access to these areas of the site
and would have allowed her to obtain and transmit confidential and proprietary client information,
including trade secrets, to herself or Atlas.

46, Hart also had unusual activity in the Market Research database on July 28 and

July 29, 2020, the two days prior to her resignation, during which she was searching pricing
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 9 of 27

documents. This type of activity was not typical of Hart’s prior activity and would not have been
required in the regular course of her job duties at that time.

47, Hart also accessed various files and folders on her laptop on July 31, 2020 between
9:27 AM and 17:28, including BluePrint and Adelphi project folders. Hart also accessed a folder
on the internal hard drive of the laptop called “BluePrint.”

48. During that time, a USB DISK 2.0 Device with a serial number
070855D448907052 was plugged into Hart’s laptop on July 31, 2020 at 17:25. This USB device
was never provided to M3 upon the separation of Hart’s employment.

49. Hart again accessed BluePrint files on August 3, 2020, between 16:09 and 16:14,
after her employment with M3 had ended.

50. Hart created a subfolder called “BluePrint — Copy” at 16:14 on August 3, 2020,
within the Documents\BluePrint folder.

51. At the same time, Hart’s internet browser history shows she accessed her personal
Yahoo email address and composed an email within the same timeframe (August 3, 2020, at
16:10).

52. Upon information and belief, Hart, acting as an agent of Atlas, abused her access
to M3’s Market Research system and other client-related files on her company laptop to gain trade
secret information such as client pricing, project costs, bid information, and panel information to
gain a competitive advantage for Atlas in violation of the M3’s policies, employee handbook, her
PITA, and her CNSA.

53. | Upon information and belief, this information was used to undercut M3’s bids and
divert business from M3 to Atlas.

54. Hart is continuing to work on the BluePrint account for Atlas.
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 10 of 27

55. As a result, M3 continues to lose BluePrint sales, revenue, and bids to Atlas, and
Atlas is continuing to take projects from M3.

56. On September 1, 2020, immediately after learning that Hart had been intentionally
diverting M3 business to Atlas, M3 sent Hart and DasGupta a cease and desist letter demanding
that Hart and Atlas cease the breach of Hart’s restrictive covenants and demanding the return of
M3’s confidential information and trade secrets.

57. The parties attempted to resolve these issues informally but in October 2020,
settlement discussions broke down and Hart and Atlas refused to cease their unlawful activities.

CLAIMS FOR RELIEF

Count One - Violation of Defend Trade Secrets Act of 2016 (“DTSA”),
18 U.S.C. § 1836 ef seg. (Hart and Atlas)

58. M3 incorporates by reference paragraphs | through 57 above, as if fully set forth
herein.

59. M3 owns trade secrets including confidential pricing, bid, and client information
that it uses to compete for market research projects, which meet the definition of a trade secret
under 18 U.S.C. § 1839(3).

60. M3’s pricing, bid, and client information is information that derives actual and
potential economic value from the fact that this information is not generally known to the public
and is not readily ascertainable through proper means by another person who can obtain economic
value from the disclosure or use of the information.

6l. M3 took reasonable measures to protect such information and keep it secret,
including, but not limited to, password protecting access to the Market Research system, requiring
all employees to return company property upon termination, and requiring anyone with access to

client and sales information to sign PIIAs, confidentiality, or non-disclosure agreements.

10
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 11 of 27

62. Hart misappropriated M3’s trade secrets by acquiring M3’s client information by
improper means, including by misusing her M3 Market Research system login credentials and
access to M3’s client files to copy and send client information, pricing information, project costs,
bid information, and panel information to herself without M3’s consent or permission.

63. Hart, as an agent of Atlas, and acting substantially within the scope of her
employment and in service of Atlas, further misappropriated M3’s trade secrets by using and/or
disclosing M3’s client information without its consent to compete with M3 for projects for Atlas’
benefit.

64. Hart, as an agent of Atlas, and acting substantially within the scope of her
employment and in service of Atlas, used and/or disclosed M3’s client information with
knowledge that she acquired the information under circumstances giving rise to a duty to maintain
the secrecy of the information under her duty of loyalty to M3 and the contractual provisions of
Hart’s PITA and the CNSA.

65. Defendants’ misappropriation of M3’s trade secrets rises to the level of willful and
malicious, without justification or excuse, and Hart and Atlas knew that Hart’s misconduct would
harm and interfere with M3’s economic and competitive advantage.

66. Defendants have materially harmed and damaged M3 by their misappropriation of
M3’s trade secrets.

67. Asa result of such actions by Defendants, M3 is entitled to injunctive relief,
reasonable royalty for the unauthorized use of its trade secret, exemplary damages, reasonable

attorneys’ fees, and costs.

11
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 12 of 27

Count Two - Misappropriation in Violation of Penn. Uniform Trade Secret Act (PUTSA),
12 Pa.C.S.A. § 5301 et seq. (Hart and Atlas)

68. M3 incorporates by reference paragraphs | through 67 above, as if fully set forth
herein.

69. M3 owns trade secrets including confidential pricing, bid, and client information
that it uses to compete for market research projects, which meet the definition of a trade secret
under 12 Pa.C.S.A. § 5302.

70. M3’s pricing, bid, and client information is information that derives actual and
potential economic value from the fact that this information is not generally known to the public
and is not readily ascertainable through proper means by another person who can obtain economic
value from the disclosure or use of the information.

71. M3 took reasonable measures to protect such information and keep it secret,
including, but not limited to, password protecting access to the Market Research system, requiring
all employees to return company property upon termination, and requiring anyone with access to
client and sales information to sign PIIAs, confidentiality, or non-disclosure agreements.

72. Hart misappropriated M3’s trade secrets by acquiring M3’s client information,
pricing information, project costs, bid information, and panel information by improper means,
including by misusing her M3 Market Research system login credentials and access to M3’s client
files to copy and send client information to herself without M3’s consent or permission.

73. Hart, as an agent of Atlas, and acting substantially within the scope of her
employment and in service of Atlas, further misappropriated M3’s client information without its
consent to compete with M3 for projects for Atlas’ benefit.

74. Hart, as an agent of Atlas, and acting substantially within the scope of her

employment and in service of Atlas, used and/or disclosed M3’s client information with

12
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 13 of 27

knowledge that she acquired the information under circumstances giving rise to a duty to maintain
the secrecy of the information under her duty of loyalty to M3 and the contractual provisions of
Hart’s PITA and the CNSA.

75. Defendants’ misappropriation of M3’s trade secrets rises to the level of willful and
malicious, without justification or excuse, and Hart and Atlas knew that Hart’s misconduct would
harm and interfere with M3’s economic and competitive advantage.

76. Defendants have materially harmed and damaged M3 by their misappropriation of
M3’s trade secrets.

77. As aresult of such actions by Defendants, M3 is entitled to injunctive relief,
reasonable royalty for the unauthorized use of its trade secret, actual loss caused by the
misappropriation, unjust enrichment caused by the misappropriation, exemplary damages, or
alternatively a reasonable royalty for Defendants’ unauthorized disclosure and/or use of M3 trade
secrets, and reasonable attorneys’ fees, and costs.

Count Three - Breach of Fiduciary Duty of Loyalty (Hart Only)

78. M3 incorporates by reference paragraphs | through 77 above, as if fully set forth
herein.

79. Asanemployee of M3 with access to trade secrets and confidential and proprietary
information, Hart owed a fiduciary duty of good faith and loyalty to M3 in the performance of her
duties.

80. Hart willfully and maliciously breached her fiduciary duty by misusing her access
to the Market Research system and client information to misappropriate M3’s confidential
proprietary information and trade secrets with the intention to use them to compete against M3

without its authorization or consent.

13
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 14 of 27

81. Hart also willfully and maliciously breached her fiduciary duty by diverting sales
away from M3 to Atlas prior to her resignation from M3.

82. Asa direct and proximate result of Hart’s breach of her fiduciary duty of loyalty,
M3 suffered damages, including its competitive position, its economic expectancies, and damages
in an amount to be determined at trial.

83. Upon information and belief, Hart’s breach of her fiduciary duties occurred with
actual malice toward M3 or with recklessness or negligence to M3’s rights, entitling M3 to punitive
damages.

Count Four — Breach Of Contract — Confidentiality and
Non-Solicitation Agreement (Hart Only)

84. | M3 incorporates by reference paragraphs 1 through 83 above, as if fully set forth
herein.

85. The CNSA is a valid contract that is binding upon Hart and is supported by mutual
consideration.

86. M3 performed all of its material obligations under the CNSA.

87. The covenant restricting solicitation and diverting away of M3’s clients and
customers for one year after the termination of Hart’s employment (CNSA { 3) was reasonable in
scope to protect M3’s legitimate business interests.

88. The CNSA’s provision that required Hart to “hold all of the Company’s Trade
Secrets and Proprietary Information in a fiduciary capacity for the benefit of the Company and to
safeguard all such Trade Secrets and Proprietary Information” (CNSA {] 2) was reasonable to
protect M3’s legitimate interests.

89. Hart breached, is breaching, and threatening to continue to breach the CNSA by:

14
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 15 of 27

(a) directly soliciting and diverting away M3’s current clients within the
restricted time period of the non-solicitation clause of the CNSA;

(b) — misappropriating and misusing M3’s confidential, proprietary, and trade
secret information; and

© misappropriating and misusing M3’s confidential, proprietary, and trade
secret information to compete with M3 during her employment with M3.

90. Hart’s breach of the NCSA triggered the tolling provisions of Section 4 of the
NCSA, that the restricted period shall be extended for a period of time equal to the period of time
during which Hart breached the agreement. CNSA { 4.

91. As a direct and proximate result of the foregoing acts, M3 has suffered and
continues to suffer harm to its competitive position, its economic expectancies, and damages as a
result of Hart’s breach of the CNSA and has been forced to incur, and will continue to incur,
significant attorneys’ fees to enforce the CNSA.

92. As aresult of Hart’s breach of the CNSA, M3 has been damaged in an amount to
be determined at trial.

93. Unless restrained by this Court, the continuing wrongful actions of Hart, as detailed
above, will continue to cause irreparable harm to M3 for which there is no adequate remedy at
law. M3 is therefore entitled to entry of preliminary and permanent injunctive relief prohibiting
Hart from continuing to violate the NCSA.

Count Five — Breach Of Contract — Proprietary Information and
Inventions Agreement (Hart Only)

94. M3 incorporates by reference paragraphs | through 93 above, as if fully set forth

herein.

15
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 16 of 27

95.  Hart’s PIIA is a valid contract that is binding upon Hart and is supported by mutual
consideration.

96. M3 performed all of its material obligations under the PIIA.

97.  Hart’s PIIA’s confidentiality provisions that she agreed that she would “hold in
confidence and not disclose or, except within the scope of [her] employment with Company, use
any Proprietary Information,” Hart PILA 2, was reasonable to achieve M3’s legitimate business
interests.

98. Hart breached, is breaching, and threatening to continue to breach her PIIA by:

(a) directly competing with M3, providing the same services to M3’s current
clients on behalf of Atlas within the restricted time period;

(b) — misappropriating and misusing M3’s confidential, proprietary, and trade
secret information; and

(c) misappropriating and misusing M3’s confidential, proprietary, and trade
secret information to compete with M3 during her employment with M3.

99. As a direct and proximate result of the foregoing acts, M3 has suffered and
continues to suffer harm to its competitive position, its economic expectancies, and damages as a
result of Hart’s breach of her PIIA and has been forced to incur, and will continue to incur,
significant attorneys’ fees to enforce Hart’s PITA.

100. Asaresult of Hart’s breach of the PITA, M3 has been damaged in an amount to be
determined at trial.

101. Unless restrained by this Court, the continuing wrongful actions of Hart, as detailed

above, will continue to cause irreparable harm to M3 for which there is no adequate remedy at

16
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 17 of 27

law. M3 is therefore entitled to entry of preliminary and permanent injunctive relief prohibiting
Hart from continuing to violate the PIIA.

Count Six — Tortious Interference With M3’s Contractual Relations
With BluePrint (Hart and Atlas)

102. M3 incorporates by reference paragraphs 1 through 101 above, as if fully set forth
herein.

103. M3 had a valid MSA with BluePrint, as amended and supported by mutual
consideration.

104. M3 had a longstanding business relationship with BluePrint and M3 and had a
steady and increasing revenue stream with consistent sales from the BluePrint account from 2016
to 2019,

105. Hart and DasGupta, as previous M3 employees and an officers and agent of Atlas,
were aware of the valid contract between M3 and BluePrint and the longstanding relationship
between M3 and BluePrint.

106. Hart tortuously interfered with that relationship in breach of her fiduciary duty of
loyalty as an employee of M3, and in violation of her restrictive covenants, by intentionally
diverting BluePrint business away from M3 to Atlas.

107. DasGupta, as an officer and agent of Atlas, intentionally interfered with M3’s
contract and longstanding business relationship with BluePrint by inducing Hart to breach her duty
of loyalty to M3 by diverting BluePrint projects away from M3 to Atlas, and hiring Hart and
Haunert away from M3 in violation of their restrictive covenants with the intention of poaching
additional BluePrint business.

108. M43 has lost significant sales, profits, and revenue in 2020 under the MSA as a result

of Defendants’ tortious conduct.

Li
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 18 of 27

109. Due to the longstanding relationship between BluePrint and M3, there was a
reasonable probability that M3 would have received considerably more business from BluePrint
in 2020 under the MSA absent the Defendants’ tortious conduct.

110. Therefore, M3 has suffered damages as a proximate result of Defendants’ tortious
inference with M3’s contractual relationship.

111. Defendant’s tortious conduct was willful and malicious with the intent to harm
M3’s business.

112. M3 is entitled to compensatory and punitive damages as a result of the Defendants’
tortious conduct in an amount to be proven at trial.

Count Seven — Tortious Interference With M3’s Contractual Relations With Hart
(Atlas Only)

113. M3 incorporates by reference paragraphs | through 112 above, as if fully set forth
herein.

114. M3 had valid restrictive covenants with Hart in the form of the PILA and NCSA,
which were supported by mutual consideration.

115. DasGupta, as an officer and agent of Atlas, was aware of these restrictive covenants
when it hired Hart.

116. Upon information and belief, Atlas’ intentionally induced Hart to violate her
obligations to M3 under the PITA and NCSA.

117. Asaresult of Atlas’ tortious conduct, M3 lost a valuable, highly trained employee
who managed valuable M3 clients, built key relationships with those clients, and who had access
to M3’s confidential and proprietary information and trade secrets.

118. Therefore, M3 has suffered damages as a proximate result of Defendants’ tortious

inference with M3’s contractual relationship with Hart.

18
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 19 of 27

119. Atlas’ conduct was willful and malicious with the intent of harming M3’s business.
120. M3 is entitled to compensatory and punitive damages as a result of the Defendants’
tortious conduct in an amount to be proven at trial.

Count Eight — Tortious Interference With M3’s Contractual Relations with Haunert

Atlas Onl

121. M3 incorporates by reference paragraphs | through 120 above, as if fully set forth
herein.

122. M3 hired Haunert as a Qualitative Project Manager on or around May 6, 2016, with
a starting date of May 31, 2016.

123. On May 6, 2016, Haunert signed an offer letter acknowledging that as a condition
of M3’s offer of employment she would be required to sign M3’s Proprietary Information and
Inventions Agreement, which included a non-competition and non-solicitation provision.

124. On May 30, 2016, Haunert voluntarily executed the PIIA.

125. The PILA, executed between M3 and Haunert, contained a Non-Compete Covenant,
which stated in relevant part:

During [Haunert’s] employment with the Company and for a period of one year

(12 months) immediately following termination of [her] employment with the

Company for whatever reason, Employee shall not. . . (ii) be employed by or serve

as an employee for any competitor of the Company providing the same or similar

product or services for any customer or client of the Company for whom the

Employee provided such services pursuant to this Agreement.

Haunert PITA § 7 (emphasis in original).

126. The PITA between Hauntert and M3 is a valid contract that is binding upon Haunert

and is supported by mutual consideration.

127. DasGupta, as an officer and agent of Atlas, was aware of the PITA between M3 and

Haunert.

19
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 20 of 27

128. DasGupta, as an officer and agent of Atlas and Virtue, intentionally interfered with
the PITA between M3 and Haunert by hiring Haunert away from M3 in violation of the non-
competition clause of Haunert’s PITA.

129. Haunert was actively working on projects with current M3 clients, such as
BluePrint, while employed at Atlas and Virtue for the benefit of Atlas and Virtue and to the
detriment of M3.

130. M3 also suffered the loss of a valued, trained employee who had access to trade
secrets and other confidential and proprietary business information in exchange for signing her
PIIA.

131. Therefore, M3 has suffered damages as a proximate result of Atlas’ tortious
inference with M3’s contractual relationship with Haunert.

132. Atlas’ conduct was willful and malicious with the intent of harming M3’s business.

133. M3 is entitled to compensatory and punitive damages as a result of the Defendants’
tortious conduct in an amount to be proven at trial.

Count Nine - Common Law Unfair Competition (Hart and Atlas)

134. M3 incorporates by reference paragraphs | through 133 above, as if fully set forth
herein.

135. Hart and Atlas gained an unfair competitive advantage over M3 by tortuously
interfering with its contract with BluePrint.

136. Hart gained an unfair advantage over M3 by breaching her fiduciary duty of loyalty
to M3 by diverting business from M3 to Atlas prior to her resignation and misappropriating M3’s

trade secrets and confidential and proprietary information for the benefit of Atlas.

20
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 21 of 27

137. Atlas gained an unfair competitive advantage over M3 by tortiously interfering with
its restrictive covenants with Hart and Haunert.

138. Atlas also gained an unfair competitive advantage by using M3’s trade secrets and
confidential and proprietary information to compete against it to win bids with M3’s clients.

139. Asaresult of Defendants’ tortious conduct, M3 has lost a substantial competitive
advantage and profits.

140. Defendant’s conduct was willful and malicious with the intent of harming M3’s
business.

141. M43 is entitled to compensatory and punitive damages as a result of the Defendants’
tortious conduct in an amount to be proven at trial.

Count Ten - Civil Conspiracy (Hart and Atlas)

142. M43 incorporates by reference paragraphs | through 141 above, as if fully set forth
herein.

143. Upon information and belief, prior to Hart’s resignation from M3, DasGupta, acting
as an officer and agent of Atlas, discussed hiring Hart for a Senior Vice President role at Atlas.

144. DasGupta was aware that Hart had been almost exclusively in control of the
BluePrint account at M3.

145. DasGupta, as a former executive of M3, knew or had constructive knowledge that
Hart was subject to restrictive covenants that prohibited her from competing against M3, soliciting
M3’s clients, and diverting work away from M3 for one year after Hart’s employment separation

from M3.

21
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 22 of 27

146. DasGupta was also aware that Hart was under certain obligations to maintain a duty
of loyalty to M3 as a Vice President of Sales and not to divert business away from the company
for the benefit of another company.

147. Nevertheless, upon information and belief, Hart and DasGupta made an agreement
to tortuously interfere with M3’s contract and business relationship with BluePrint, to violate
Hart’s restrictive covenants with M3, to breach Hart’s fiduciary duty of loyalty to M3, and to
unfairly compete with M3 for M3’s clients.

148. In the months following DasGupta’s resignation from M3, M3’s sales, revenues,
and profits from the BluePrint account dropped significantly.

149. Hart’s Market Research system activity logs in the Market Research system showed
unusual and increased access to “partners,” “client,” and “clients” section of the site from February
to May 2020, in the months immediately following DasGupta’s departure from M3. This activity
was significantly increased from her previous access to these areas of the site and would have
allowed her to obtain and transmit confidential and proprietary client information, including trade
secrets, to herself or Atlas.

150. Additionally, in May 2020, Atlas hired Haunert, who supported Hart’s work on the
BluePrint account at M3, in violation of Haunert’s PITA.

151. Upon information and belief between February and June 2020, DasGupta and Hart
discussed Hart leaving M3 for a position at Atlas.

152. In June 2020, M3’s BluePrint bid counts dropped significantly and Atlas began
winning bids that M3 previously won.

153. Prior to her resignation from M3, Hart admitted that she had already sold a

substantial amount of work with Atlas.

22
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 23 of 27

154. Shortly after, on July 30, 2020, Hart resigned her position with M3 to take the
Senior Vice President role at Atlas, where she continues to sell market research work to BluePrint.

155. Asa proximate result of Defendants’ tortious conduct M3 has lost and is continuing
to lose substantial sales, revenue, and profits.

156. Defendant’s conduct was willful and malicious with the intent of harming M3’s
business,

157. M3 is entitled to compensatory and punitive damages as a result of the Defendants’
tortious conduct in an amount to be proven at trial.

Count Eleven - Unjust Enrichment (Hart and Atlas)

158. M3 incorporates by reference paragraphs 1 through 157 above, as if fully set forth
herein.

159. Hart and Atlas’ wrongful use of M3’s confidential information, as agents of Atlas,
have given Atlas innumerable benefits without the time, effort, and expense of acquiring and
developing the same.

160. Upon information and belief, Hart and Atlas are still using M3’s confidential
information to the competitive disadvantage of M3.

161. Defendants’ conduct, as described herein, constitutes unfair competition, and has
unjustly enriched Defendants at M3’s expense.

162. Asa direct result of such conduct, M3 has suffered and will continue to suffer
substantial damages and irreparable harm and loss.

163. Atlas’ profits as a result of its unlawful activities should be placed in a constructive

trust.

23
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 24 of 27

Count Twelve - Preliminary and Permanent Injunction (Hart and Atlas)

164. M3 incorporates by reference paragraphs | through 163 above, as if fully set forth
herein.

165. Defendants have engaged in breach of contract, breach of fiduciary duty,
misappropriation of trade secrets, unfair competition, and other wrongful and tortious acts as
alleged above.

166. The continued misuse of M3’s confidential and proprietary business information,
unfair competition, and solicitation of M3’s clients will cause irreparable harm to M3 for which
there is no adequate remedy at law.

167. Unless restrained, Defendants will continue to misuse M3’s confidential and
proprietary business information, unfairly compete with, and solicit M3’s clients in violation of
the agreements prohibiting such conduct.

168. The irreparable harm that would be suffered by M3 ifthe injunction is not granted
outweighs the harm to be suffered by Defendants if an injunction is granted.

169. An injunction would not substantially injure any other interested parties.

170, The public interest would be furthered by an injunction to enforce a valid contract
between the Parties and protect confidential and proprietary information and trade secrets, which
is necessary for free and fair competition.

171. M43 is likely to prevail on the merits.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff requests that the Court enter judgment against Defendants jointly

and severally as follows:
1) That Defendants be ordered preliminarily and permanently to return to M3

all confidential and proprietary information, including trade secrets, in their possession or control;

24
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 25 of 27

2) That Defendants be preliminarily and permanently enjoined from using,
transmitting, or disclosing any of M3’s trade secret or confidential and proprietary information
including, but not limited to, any and all M3 client information, pricing information, or bid
information;

3) That Defendants be ordered to disclose the names and addresses of any and
all persons to whom they have disclosed M3’s confidential and proprietary information, including,
but not limited to, any and all of M3’s client information;

4) That Hart be enjoined from employment by Atlas or engage in any activity
for a business in competition with the M3 and not assist any other person or organization in
competing or in preparing to compete with a business providing healthcare market research in
competition with M3 for a period of twelve (12) months from the date of this Court’s order;

5) That Hart be enjoined from contacting, calling upon, encouraging or
soliciting, on behalf of a competitive business any existing or prospective client or customer of the
M3, who she serviced, or otherwise developed a relationship with, as a result of her employment
with M3 and refrain from diverting or attempting to divert or take away from the M3 the business
or any such client or customer for a period of twelve (12) months from the date of the Court’s
order;

6) That Defendants submit to expedited discovery, including forensic
examination of their computers, cell phones and other electronic devices;

7) That Defendants be ordered to disgorge any profits, monetary compensation
or non-monetary compensation received as a result of the unlawful conduct set forth above;

8) That M3 be awarded compensatory damages in an amount to be determined

at trial;

Zo
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 26 of 27

9) That M3 be awarded punitive damages in an amount to be determined at
trial;

10) That M3 be awarded exemplary damages in an amount to be determined at
trial;

11) | That M3 be awarded a reasonable royalty in an amount to be determined at
trial;

12) That Atlas’ profits as a result of its unlawful activities should be placed in
a constructive trust.

13) That M3 be awarded prejudgment and post-judgment interest;

14) That M3 be awarded its reasonable attorneys’ fees and costs;

15) That M3 be awarded such other and further necessary and proper relief as
the Court may deem just and proper.

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK.]

26
Case 2:20-cv-05736-MAK Document 1 Filed 11/16/20 Page 27 of 27

Dated: November 16, 2020

27

Respectfully submitted,

gooye—

Jill Lashay, Esq.

Jared L. Pickell, Esq.

Buchanan Ingersoll & Rooney PC
409 North Second Street, Suite 500
Harrisburg, PA 17101

(717) 237-4971

jill. lashay@bipc.com
jared.pickell@bipc.com

 

Eric A. Welter, Esq. (pro hac vice
forthcoming)

Brad W. Golstein, Esq. (pro hac vice
forthcoming)

Welter Law Firm, P.C.

20130 Lakeview Center Plaza, Suite 400
Ashburn, VA 20147

(703) 435-8500

(703) 435-8851 (fax)
eaw@welterlaw.com

Attorneys for Plaintiff
M3 USA CORPORATION
